Exhibit 10.1

Execution Version

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 31st day of March, 2012 by and among AVEO PHARMACEUTICALS,
INC., a Delaware corporation (“Parent”), and each of Parent’s Subsidiaries
joined thereto (the “Joined Subsidiaries”; the Joined Subsidiaries and Parent
are hereinafter referred to collectively as the “Borrower”), and HERCULES
TECHNOLOGY II, L.P., a Delaware limited partnership (“Hercules II”), and
HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership (“Hercules III”,
together with Hercules II collectively referred to as the “Lender”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).

RECITALS

A. The Borrower and the Lender have entered into that certain Loan and Security
Agreement, dated as of May 28, 2010, as amended by that certain Amendment No. 1
to Loan and Security Agreement, dated as of December 21, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lender has agreed to extend and make
available to the Borrower certain extensions of credit.

B. The Borrower and the Lender have agreed to amend the Loan Agreement upon the
terms and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS.

1.1 Section 1.1 (Definitions). Section 1.1 of the Loan Agreement is hereby
amended in the following respects:

(a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definition therein in its applicable alphabetical order:

““Second Amendment Effective Date” means the Effective Date as defined in that
certain Amendment No. 2 to Loan and Security Agreement, dated as of March 31,
2012, by and between Borrower and Lender.”

(b) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Maximum Term Loan Amount” in its entirety as
follows:

““Maximum Term Loan Amount” means Twenty-Six Million Five Hundred Thousand and
No/100 Dollars ($26,500,000).”



--------------------------------------------------------------------------------

(c) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Term Loan Amortization Date” in its entirety as
follows:

““Term Loan Amortization Date” means March 31, 2013.”

(d) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Term Loan Maturity Date” in its entirety as
follows:

““Term Loan Maturity Date” means September 1, 2015.”

1.2 Section 2.1(a) (Term Loan; Advance). Section 2.1(a) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

“Advance. Prior to the Second Amendment Effective Date, the outstanding Term
Loan principal amount was equal to $22,828,445. Subject to the terms and
conditions of this Agreement, Lender will make, and Borrower agrees to draw, a
Term Loan Advance in the amount of $3,671,555 on the Second Amendment Effective
Date. Following such Term Loan Advance, Borrower’s outstanding Term Loan
principal amount shall be equal to the Maximum Term Loan Amount.”

1.3 Section 2.5 (End of Term Charge). Section 2.5 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

“End of Term Charge. On the earliest to occur of (i) June 1, 2014, (ii) the date
that Borrower prepays all of the outstanding Secured Obligations, or (iii) the
date that the Secured Obligations become due and payable, Borrower shall pay
Lender a charge equal to $1,237,500. Notwithstanding the required payment date
of such charge, it shall have been deemed to have been earned by Lender as of
the Closing Date.”

1.4 Section 7.13 (Deposit Accounts). Section 7.13 is hereby amended and restated
in its entirety as follows:

“7.13 Deposit Accounts. The Borrower shall not maintain any Deposit Accounts, or
accounts holding Investment Property, except with respect to which Lender has an
Account Control Agreement (other than (i) money market account no. 1892029636 at
Comerica Bank and (ii) a deposit account maintained in the United Kingdom for
funding payroll obligations with a balance not to exceed $2,000,000 at any
time).”

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

 

2



--------------------------------------------------------------------------------

(b) The Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

(c) the certificate or articles of incorporation, bylaws and other
organizational documents of the Borrower delivered to the Lender on the Closing
Date remain true, accurate and complete and have not been amended, restated,
supplemented or otherwise modified and continue to be in full force and effect;

(d) the execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of the Borrower;

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of the Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights generally; and

(f) as of the date hereof, the Borrower has no defenses against the obligations
to pay any amounts under the Obligations. The Borrower acknowledges that the
Lender has acted in good faith and has conducted in a commercially reasonable
manner its relationships with the Borrower in connection with this Amendment and
in connection with the Loan Documents.

The Borrower understands and acknowledges that the Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which the
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any instrument or agreement referred to therein; or (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all of the following conditions precedent in form and substance satisfactory to
the Lender (the “Effective Date”):

4.1 Amendment. The Lender shall have received duly executed counterparts of this
Amendment signed by the parties hereto.

5. EXPENSES. The Borrower agrees to pay the Lender’s reasonable costs and
expenses (including the fees and expenses of the Lender’s counsel, advisors and
consultants)

 

3



--------------------------------------------------------------------------------

accrued and incurred in connection with the transactions contemplated by this
Amendment, and all other Lender expenses (including the fees and expenses of
Lender’s counsel, advisors and consultants) payable in accordance with
Section 11.11 of the Loan Agreement.

6. COUNTERPARTS. This Amendment may be signed originally or by facsimile or
other means of electronic transmission in any number of counterparts, and by
different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

7. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by the Lender with respect to the Borrower shall
remain in full force and effect.

8. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
The Borrower and the Lender each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.

[Remainder of page intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER: AVEO PHARMACEUTICALS, INC. Signature:  

/s/ David Johnston

Print Name:   David Johnston Title:   Chief Financial Officer

 

LENDER:

HERCULES TECHNOLOGY II, L.P.,

a Delaware limited partnership

By:  

Hercules Technology SBIC

Management, LLC, its General

Partner

By:  

Hercules Technology Growth

Capital, Inc., its Manager

By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Its:   Associate General Counsel

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

By:  

Hercules Technology SBIC

Management, LLC, its General

Partner

By:  

Hercules Technology Growth

Capital, Inc., its Manager

By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Its:   Associate General Counsel

[Signature Page to Amendment No. 2 to Loan and Security Agreement]